            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 1 of 29




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
------------------------------------ x
 BIG FISH ENTERTAINMENT LLC,                            :
                                   Plaintiff,           :            21-275
                                                            21 Civ. _____________
                                                        :          ECF Case
                       -against-                        :
                                                        :   COMPLAINT
 WILLIAMSON COUNTY SHERIFF’S OFFICE,                    :   TRIAL BY JURY DEMANDED
 AUSTIN POLICE DEPARTMENT,
 LIEUTENANT JAMES DAVID (in his individual              :
 capacity), and DOES 1 through 10, inclusive,           :
                                   Defendants.          :
 -----------------------------------                    x

       Plaintiff Big Fish Entertainment LLC (“Big Fish” or “Plaintiff”) by and through their

attorneys Davis Wright Tremaine LLP and Sumpter & González, L.L.P., for their Complaint,

hereby allege against Defendants Williamson County Sheriff’s Office (“WCSO”), Austin Police

Department (“APD”), Lieutenant James David (“Lt. David”) and Does 1 through 10

(collectively, “Defendants”) as follows:

                                   PRELIMINARY STATEMENT

       1.      A vibrant and free press is essential to a healthy democracy. Indeed, the press

plays a vital role in informing the citizenry about public affairs and the actions of government at

all levels. As such, the founders saw fit to enshrine the freedom of the press in the First

Amendment to the U.S. Constitution.

       2.      Recognizing that the autonomy of the press would be jeopardized if authorities

could freely seize, subpoena, or otherwise compel access to the sources and unpublished

newsgathering materials of journalists and others engaged in disseminating information to the

public, states around the country have enacted “Shield Laws” that require law enforcement and
                                                 1
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 2 of 29




other litigants seeking access to such materials to satisfy a heavy burden. See, e.g., Tex. Crim.

Proc. Art. 38.11; N.Y. Civil Rights Law § 79-h. As courts have ruled, compelled disclosure of

nonconfidential newsgathering is inimical to a free and democratic society. See Holmes v.

Winter, 22 N.Y.3d 300, 308-309 (2013).

       3.      Consistent with this policy in favor of protecting the press from unreasonable

intrusion into their protected work product, Congress passed the Privacy Protection Act of 1980,

42 U.S.C. §§ 2000aa et seq. (the “PPA”), which prohibits government officials from searching

and seizing work product materials” from a “person reasonably believed to have a purpose to

disseminate to the public a . . . broadcast, or other similar form of public communication . . . .”

42 U.S.C. §§ 2000aa(a). In essence, the PPA creates a “subpoena-first rule,” requiring the

government to justify its need for unpublished newsgathering materials by overcoming the heavy

burden imposed by state Shield Laws before haphazardly searching or seizing such materials

from journalists and others engaged in newsgathering in the field.

       4.      Live PD, a real-life documentary television series produced by Big Fish

Entertainment LLC (“Big Fish”) and distributed by A&E, followed the activities of multiple law

enforcement agencies as their officers patrolled communities within their jurisdictions,

responded to calls for service, investigated criminal activity, and interacted with the public. Its

production crews embedded with law enforcement agencies around the country and engaged in

critical newsgathering that provided the public with an unvarnished, inside look at real-life

policing in America. Live PD, like newspapers, magazines, broadcast news, documentaries, and

other vehicles for dissemination of information to the public, enjoys the full protection of state

Shield Laws, the PPA, and protections of the U.S. Constitution for speech and the press. The

fact that Live PD and similar programming may earn a profit “does not prevent them from being



                                                  2
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 3 of 29




a form of expression whose liberty is safeguarded by the First Amendment.” Burstyn, Inc. v.

Wilson, 343 U.S. 495, 501 (1952). Indeed, courts have determined that Live PD production

crews are fully protected journalists under New York and related Shield Laws, protection that

covers their unpublished video reporting for Live PD.

        5.      In the early morning hours of March 28, 2019, a Live PD production crew

covering the Williamson County Sheriff’s Office was riding along with two WCSO deputies and

recording video footage of the deputies as they policed their communities. As part of their

newsgathering, the production crew video recorded the chase, arrest, and tragic passing of Javier

Ambler while he was in the custody of the WCSO and the APD.

        6.      When it became apparent that Mr. Ambler was non-responsive, the production

crew stopped filming. Thereafter, WCSO and APD established a crime scene and asked the

production crew to stand behind the police tape.

        7.      On information and belief, WCSO and APD then took the extraordinary step of

jointly seizing the production crew’s cameras and footage of the incident that the crew had left in

WCSO squad cars. WCSO did not have a warrant, a subpoena, or even probable cause to believe

that any of the Live PD crew had committed or was committing a criminal offense. They simply

acted under color of state law without any consideration for federal law or the rights of the

Plaintiff.

        8.      For the next hour or more, WCSO and APD prevented the production crew from

recovering their cameras and footage from the WCSO squad cars because they considered the

Live PD unpublished newsgathering materials to be evidence secured in the police custody.

Specifically, WCSO Lt. David and others prevented the production crew from recovering their

cameras and footage from the WCSO squad cars.



                                                   3
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 4 of 29




       9.       Eventually, upon prodding from the Live PD crew members on the ground, law

enforcement permitted the crew members under the police tape to retrieve whatever belongings

and equipment they had left in the WCSO squad cars (including their video footage of the

events) and the crew then left the scene.

       10.      The next morning, pursuant to Big Fish’s standard practice, the footage was sent

to Big Fish’s New York headquarters, where all editorial decisions (including what footage to

include in each Live PD episode) are made. After a review of the March 28, 2019 footage, the

editorial decision was made to not include the footage in any episode of Live PD. The footage

has never aired.

       11.      Big Fish anticipated that Williamson County and/or Travis County promptly

would serve a valid subpoena or obtain a court order to obtain a copy of the footage and Big Fish

stood ready to respond. Big Fish has fully cooperated with timely and formal requests from law

enforcement in the past, including by turning over footage in response to both valid subpoenas

and court orders. In particular, on two other occasions when its film crews captured someone’s

death, authorities issued subpoenas within days and Big Fish ultimately turned over its footage to

aid any investigation.

       12.      Yet, in the weeks and months that followed Mr. Ambler’s death, both Williamson

County and Travis County did not serve a valid subpoena to Big Fish and did not obtain any

court order. It was only a year later on the heels of public outcry surrounding recent deaths of

Black Americans at the hands of the police, and after doing almost nothing for the intervening

year, that Texas authorities in the summer of 2020 began to earnestly investigate the

circumstances surrounding Mr. Ambler’s death.




                                                 4
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 5 of 29




       13.      Big Fish brings this action to redress the patently illegal and unconstitutional

seizure of its footage at the scene of Mr. Ambler’s tragic death. Even a brief taking of First

Amendment rights is unconstitutional and a clear violation of the Privacy Protection Act, 42

U.S.C. § 2000aa(a) (the “PPA”). The PPA prohibits government officials from searching and

seizing “work product materials” from a “person reasonably believed to have a purpose to

disseminate to the public a . . . broadcast, or other similar form of public communication . . . .”

Id. While the brief but wrongful taking of its cameras and footage by WCSO and APD caused

Big Fish actual damage and clearly violated the law, that is not the only damage Big Fish has

suffered as a result of WCSO and APD’s erroneous view that they controlled and had immediate

rightful access to Big Fish’s footage. WCSO and APD’s taking on March 28, 2019 was only the

beginning of the harm Big Fish suffered. The illegal seizure of its footage was premised on the

false foundation that WCSO somehow owned or controlled Big Fish’s footage, and a year later

this same false narrative was used to fuel a public campaign that vilified Big Fish and caused it

untold economic damage and reputational harm.

       14.      In an effort to excuse their inexcusable delay in taking any real action to

investigate or prosecute the events surrounding Mr. Ambler’s death, Williamson County and

Travis County publicly sought to blame Big Fish as “stonewalling” the investigation or somehow

“tampering” with the evidence. Williamson County falsely claimed that it controlled and should

have had regular access to Big Fish’s unaired footage, including the footage surrounding Mr.

Ambler’s death. In fact, these contentions are verifiably and knowingly false. In the year that

followed Mr. Ambler’s death, both Williamson County and Travis County failed to obtain and

serve on Big Fish a valid subpoena seeking its footage. Nor did they obtain any court order

directing Big Fish to retain or turn over its footage. This inaction lingered despite being on



                                                  5
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 6 of 29




actual or constructive notice that Big Fish’s agreement with Williamson County expressly

provided that Big Fish was the “sole and exclusive owner” of its footage and required that all

unaired or raw footage “shall be destroyed by [Big Fish] no later than thirty (30) days after the

Raw Footage is captured, except to the extent [Big Fish] is required to retain the Raw Footage

pursuant to a valid court order or other state or federal laws.”

       15.       Even more telling, Travis County never needed Big Fish’s footage to investigate

and take any appropriate action arising out of Mr. Ambler’s death because the footage was

entirely duplicative of evidence already in its possession. Even assuming the authorities had

promptly taken legal action to obtain the footage (which they did not) or that they could

overcome Shield Law privileges protecting such newsgathering materials, Big Fish’s footage

would still have been unnecessary to complete a full and thorough investigation.

       16.      The incident involving Mr. Ambler was recorded by both dash cam footage and

APD body cam footage (some of which has already been released publicly), and at least four

APD officers – in addition to the three arresting officers – were on the scene and witnessed the

events firsthand. In short, law enforcement is already in possession of evidence that completely

and comprehensively documents Mr. Ambler’s death. Since ample alternative sources of video

evidence and eyewitness testimony exist, even if the footage still existed or authorities had

obtained a court order to require the production of the footage in a timely manner when it did

exist, law enforcement would not be entitled to obtain the footage under the New York and

Texas State Shield Laws. Put simply, Big Fish’s unpublished newsgathering materials are not

critical or necessary for any prosecution of the officers and the information documented in the

footage not only is available from multiple alternative sources, but those alternative sources are

already in law enforcement’s possession.



                                                  6
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 7 of 29




       17.      Likewise, through its statements and actions, WCSO – along with Williamson

County District Attorney, Sean Dick – set in place a de facto custom, policy, and practice of

seizing and retaining cameras, footage, and newsgathering equipment from journalists based on

speculation that the journalists may have captured relevant footage, instead of going through the

proper procedure of issuing valid subpoenas for the footage, as the PPA, First Amendment and

Fourth Amendment, and Fourteenth Amendments require. Upon information and belief, the

Austin Police Department in concert with the Travis County District Attorney’s Office adopted

the same de facto custom, policy, and practice. Here, the seizure and retention of Plaintiff’s

cameras, footage, and equipment was done pursuant to both defendants’ illegal and

constitutionally invalid policies.

       18.      There is no justification for the authorities’ violation of the PPA and the

constitutional rights of Big Fish and those of its journalists. No law enforcement authority ever

suggested to the Live PD production crew that they had footage of a criminal act. Nor did

Williamson County or Travis County officers even ask to interview the Live PD production crew

on the scene or in the months that followed. Indeed, no substantive effort to investigate Mr.

Ambler’s death was undertaken until the public demanded some action, over a year after his

death occurred. Williamson County and Travis County’s response was to deflect blame for their

own inexcusable inaction by falsely claiming their efforts were impeded by Big Fish. This

action seeks to redress the very real damage they caused.

                                          THE PARTIES

       A.       Plaintiff

       19.      Plaintiff Big Fish is a content production company, organized under the laws of

New York, with its principal place of business at 5 Times Square, 9th Floor, New York, NY

10036. Big Fish has produced cable programming and digital content for top television networks
                                                  7
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 8 of 29




including Discovery, VH1, A&E, TLC, MTV, WE, E!, National Geographic, Oxygen, Planet

Green, Travel Channel, Spike, Smithsonian Network, and G4. Big Fish has produced hundreds

of hours of award-winning and top-rated programming in the documentary, lifestyle, unscripted,

and reality documentary spaces, including several programs that feature the monitoring and

documenting of law enforcement and emergency response activities in real time. Big Fish

produced the real-life documentary series, Live PD, which was distributed by A&E until June

2020, as well as programs including Live Rescue, Animal ER Live, Live PD Presents Women on

Patrol, and Sturgis Cops.

       B.       Defendants

       20.      Defendant WCSO is a governmental agency of the County of Williamson County,

Texas, with its headquarters at 508 S. Rock St., Georgetown, TX 78626.

       21.      Defendant APD is a governmental entity of the City of Austin, Texas, with its

headquarters at 715 E. Eighth St., Austin, TX 78701.

       22.      Defendant Lt. David is a ranking deputy employed by the Defendant WCSO. Lt.

David’s actions as alleged in this Complaint were taken under color of the laws of the State of

Texas. He is sued in his individual capacity.

       23.      Defendants Does 1-5, who are sued under fictitious names, are duly licensed

police officers and employees of the Defendant WCSO who also may be responsible for the

unlawful activities complained of herein. Once Plaintiff ascertains their identities, Plaintiff will

seek leave of the Court to amend the Complaint to include Defendants Doe 1 through Doe 5 as

named defendants.

       24.      Defendants Does 6-10, who are sued under fictitious names, are duly licensed

police officers and employees of the Defendant APD who also may be responsible for the

unlawful activities complained of herein. Once Plaintiff ascertains their identities, Plaintiff will
                                                  8
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 9 of 29




seek leave of the Court to amend the Complaint to include Defendants Doe 6 through Doe 10 as

named defendants.

                                 JURISDICTION AND VENUE

       25.      This action is brought pursuant to 42 U.S.C. § 2000aa-6, 42 U.S.C. § 1983, and

the First, Fourth, and Fourteenth Amendments to the United States Constitution. This Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

       26.      This Court has personal jurisdiction over each of the Defendants because, upon

information and belief, each Defendant is domiciled in the State of Texas.

       27.      Venue is proper in this District under 28 U.S.C. § 1391.

                                  FACTUAL BACKGROUND

A.     Live PD and the WCSO Production Crew

       28.      Live PD is a documentary series that followed the activities of multiple law

enforcement agencies as their officers patrolled communities within their jurisdictions,

responded to calls for service, investigated criminal activity, and interacted with the public. All

Live PD production crews reported to and were supervised by Big Fish executives headquartered

in New York. On some nights, the footage from the production crews was live-streamed to New

York, while on other nights, the crews would record events and the footage was sent to New

York the next day for editorial evaluation. All editing and production related work was done in

New York, and all editorial decisions including what footage to include in each episode were

made in New York. Live PD aired on A&E from New York.

       29.      The Live PD production crew assigned to the WCSO consisted of Colin Mika and

Jeff Moriarty (both Producers / Camera Operators), as well as Kate Mika (Supervisory Producer)

and Ruby Garson Tarzian (Associate Producer). The production crew with WCSO, like all Live

PD crews, operated independently in that they determined what to document and how to
                                                 9
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 10 of 29




interview participants. At the same time, all law enforcement actions were undertaken

independently without input or any oversight by the Live PD crews. Further, as a matter of

professional protocol, and a matter of Big Fish policy, production crew members did not assist

the police in any way, and did not ask that the police assist them in any way. At the same time,

WCSO played no role and did not interfere with how Big Fish filmed events.

       30.     Both Messrs. Mika and Moriarty generally used two cameras on a given night: a

handheld camera and a GoPro mounted to the windshield of the police car that captures images

outside the front of the car in a manner and from an angle nearly identical to the police dash cam.

The handheld cameras used standard SD cards to record footage whereas the GoPros used

microSD cards.

B.     The Ambler Incident

       31.     On the evening of March 28, 2019, Mr. Mika was riding along with WCSO

Deputy James Johnson, while Ms. Tarzian and Mr. Moriarty were riding with WCSO Deputy

Zachary Camden. As the pursuit of Mr. Ambler began near the end of Deputy Johnson’s shift

that night, Mr. Mika’s GoPro stopped recording shortly into the chase because the microSD card

in the camera had reached capacity. Because the chase was ongoing, Mr. Mika was unable to

replace the microSD case in the GoPro. Likewise, though Mr. Moriarty’s GoPro recorded

footage during the chase, Deputy Camden’s car was not in range of Mr. Ambler’s vehicle, so no

footage was captured of Mr. Ambler until he was stopped.

       32.     When Mr. Ambler’s car became disabled, Mr. Mika followed Deputy Johnson out

of the squad car and began recording on his handheld camera. Deputy Camden arrived on the

scene moments after Deputy Johnson and parked his car some distance from Mr. Ambler. Mr.

Moriarty exited the vehicle and began recording with his handheld camera, while Ms. Tarzian

remained in the backseat of the squad car. APD Officer Michael Nissen also captured the
                                                10
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 11 of 29




incident on his body camera. Officer Nissen assisted the WCSO officers in making the arrest.

Shortly thereafter, several APD officers arrived on the scene to also witness the incident.

Messrs. Mika and Moriarty video recorded the encounter with Mr. Ambler from a safe distance

and stopped recording when it appeared Mr. Ambler could not be resuscitated.

       33.     The Live PD footage was duplicative of footage captured by the APD body

cam(s) and the dash cam footage captured by the WCSO. Indeed, the APD body cam footage is

publicly available, and the dash cam footage has been described in meticulous detail in a publicly

available April 12, 2019 report prepared by Sergeant David (T.A.) Lowthorp of the Williamson

County Sheriff’s Office, Office of Professional Standards.1

       34.     After Mr. Ambler died, law enforcement officials from both departments, WCSO

and APD, began a co-investigation and jointly secured the area where Mr. Ambler’s vehicle was

located. As the two departments began their investigation, expecting then that he would leave

the scene with Deputy Camden, Mr. Moriarty placed his camera with his other video equipment

in Deputy Camden’s vehicle and stood with Ms. Tarzian and Mr. Mika behind the police tape.

Ms. Tarzian also left her belongings in Deputy Camden’s vehicle. Mr. Mika kept his handheld

camera with him the entire time but left his GoPro and other equipment in Deputy Johnson’s car.

       35.     At that point, upon information and belief, WCSO and APD took it upon

themselves to seize the production crew’s cameras, footage, and equipment sitting in the WCSO

patrol cars. Upon information and belief, Lt. David and others actively prevented the production

crew from recovering their cameras and footage from the WCSO squad cars.




1
  Scribd, “Attorney General Open Records Request,” (uploaded June 8, 2021),
https://www.scribd.com/document/464848801/Attorney-General-Open-Records-Request#fullscreen&from_embed
(last accessed Mar. 25, 2021).

                                                  11
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 12 of 29




       36.     The production crew was not under suspicion of committing any crime, much less

of committing any purported criminal offense recorded in the footage. Nor was there reason to

believe that the immediate seizure of the Big Fish cameras, footage, and equipment was

necessary to prevent the death of, or serious bodily injury to, a human being.

       37.     As these events unfolded, Ms. Tarzian telephoned Ms. Mika to ask her to pick up

the production crew because the WCSO deputies could not drive the crew back to Williamson

County. When Ms. Mika arrived at the scene, she spoke with authorities, and sought permission

for the production crew to retrieve their belongings from the patrol cars, including the seized

cameras, footage, and equipment. Eventually, the production crew was permitted belatedly to

retrieve their cameras, footage, and other equipment from the patrol cars. Messrs. Mika and

Moriarty were escorted by an officer under the police tape to get their possessions from the cars,

and another officer retrieved Ms. Tarzian’s possessions for her. Ms. Mika then drove the

production crew back to their hotel.

C.     The Live PD Footage

       38.     The next morning, Ms. Mika sent the footage that Messrs. Mika and Moriarty

recorded to Big Fish’s New York offices via Federal Express so it could be reviewed editorially

to determine whether any of the footage would be used in a Live PD episode. None of the

members of the Live PD production crew know what happened to the footage after it was sent to

New York. The production crew was back in Williamson County producing Live PD the next

day.

       39.     Live PD editors determined that they would not use any of the footage

surrounding the Ambler incident in part because the footage included the death of an individual.

Determining whether to air footage that included the death of an individual was an editorial

decision made on a case-by-case basis.
                                                12
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 13 of 29




           40.     As a matter of practice and policy, Live PD routinely recycled unaired footage

unless a valid subpoena or other written demand for the footage had been received. They do so

for several reasons, including to avoid becoming an arm of litigants or law enforcement who may

want to use Live PD footage to litigate or prosecute claims. Further, Live PD and its related

shows capture hundreds of hours of footage a week and it is impossible as a practical matter to

retain such unaired footage.

           41.     Live PD’s practices were documented in the contract between Williamson County

and Big Fish in place at the time of Mr. Ambler’s death. The contract expressly required Live

PD producers to destroy any unaired video footage after 30 days, unless a court order required

such footage to be retained. Williamson County and Travis County were aware, or should have

been aware, of the terms of the publicly available contract between Williamson County and Big

Fish.

           42.     The 30-day destruction policy was added to the Williamson County contract at the

behest of the Williamson County Commissioners. At a January 8, 2018 Williamson County

Commissioner’s Court meeting,2 County Attorney Nassour made clear that he personally insisted

on adding a 90-day destruction policy to the contract (the parties eventually agreed on a 30-day

destruction policy). Further, both Nassour and the elected County Attorney Dee Hobbs

explained that all footage belongs to Live PD, is not subject to Williamson County control, and

does not trigger the provisions of the Michael Morton Act, which requires prosecutors to turn

over evidence to a criminal defendant in the course of a prosecution, regardless of its materiality

to guilt or punishment. In support of the destruction policy expressly provided for in the

contract, the elected County Attorney and the elected Williamson County Judge expressed



2
    https://williamsoncountytx.new.swagit.com/videos/01092018-1758#0?fp=swagit (last accessed Mar. 25, 2021).

                                                        13
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 14 of 29




concerns about unaired footage being sold to a third party and edited to portray Williamson

County in an unfair light.

       43.     Big Fish has over a decade of experience producing television programs that

feature the monitoring and documenting of law enforcement and emergency response activities

in real time. During that period, Big Fish has received numerous subpoenas for its footage and

has a documented history of responsibly addressing and responding to such subpoenas. On the

few occasions when Live PD crews captured the death of a suspect or officer in the line of duty,

Big Fish has promptly (often within a day or so) received a subpoena seeking the relevant

footage. On these occasions, Big Fish has fully cooperated with such law enforcement

subpoenas and has turned such footage over to law enforcement in appropriate instances.

       44.     Upon information and belief, Big Fish’s retention and recycling practices are

consistent with the way that other newsgathering entities address unpublished newsgathering

materials. As a matter of standard practice, news organizations independently determine what, if

anything, they will air or report concerning newsworthy events, like arrests and crime scenes.

Similarly, as a matter of standard practice, news organizations develop internal policies and/or

practices concerning the retention of unpublished newsgathering materials. There is no

obligation in the law that a news organization must retain unpublished newsgathering materials

absent a court order or subpoena demanding such retention.

       45.     In the days and weeks following Mr. Ambler’s death, Big Fish stood ready to

respond promptly and address any valid subpoena or court order issued seeking the footage

obtained on March 28, 2019. However, no subpoena was served in the 30-day period following

Mr. Ambler’s death.




                                                14
           Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 15 of 29




D.      More Than A Year Later, Following Public Outcry, Texas Law Enforcement Begins
        Investigation into Mr. Ambler’s Death

        46.      Law enforcement officials failed to investigate the circumstances of Mr. Ambler’s

death in a timely manner. Not until more than a year after Mr. Ambler’s death, and only on the

heels of public outcry surrounding recent deaths of Black Americans at the hands of the police,

did law enforcement officials begin to seriously investigate the events that took place on the

evening of March 28, 2019.

        47.      Following the death of George Floyd in May 2020, Margaret Moore, the Travis

County District Attorney, and Shawn Dick, the Williamson County District Attorney, announced

that their offices were undertaking a “joint investigation into the death of Javier Ambler.”3 The

joint announcement provided that APD would be “taking the lead in the officers’ use of force

investigation, while the Williamson County D.A.’s Office will take the lead in the investigation

involving possible tampering with evidence by personnel from Williamson County Agencies

who have had contact or communications with the television show, Live PD.”

        48.      As law enforcement officials began to take belated steps to initiate an

investigation, District Attorney Moore made comments to the press suggesting that Big Fish and

Live PD were in some way responsible for the delay in investigating Mr. Ambler’s death. For

example, in an interview on June 8, 2020, District Attorney Moore stated that the “key factor in

the delay” of investigating Mr. Ambler’s death was “the lack of cooperation by the Williamson

County Sheriff’s Office and Live PD” because both of those entities are “the holders of critical

information to a complete investigation.”4



3
  Matthew Quick, “Travis and Williamson County DAs announce joint investigation into Javier Ambler case,” Fox 7
Austin (June 19, 2020), https://www.fox7austin.com/news/travis-and-williamson-county-das-announce-joint-
investigation-into-javier-ambler-case (last accessed Mar. 25, 2021).
4
  YouTube, “Travis County DA says WCSO, Live PD ‘stonewalled’ in-custody death investigation,” KXAN (June
8, 2020), https://www.youtube.com/watch?v=aty17yk12WI (last accessed Mar. 25, 2021).

                                                      15
           Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 16 of 29




        49.      Likewise, in a June 9, 2020 article in the Austin American-Statesman, unnamed

investigators from the Travis County District Attorney’s Office told the reporter that both

“[Williamson County Sheriff] Chody and ‘Live PD’ producers have repeatedly stonewalled their

efforts to obtain evidence or interviews with the officers involved.”5

        50.      However, subsequent statements attributed to District Attorney Moore’s office

correctly omitted Live PD and Big Fish from any talk of “stonewalling,” including a June 9,

2020 Tweet from District Attorney Moore and a follow-up story written by the same Austin

American-Statesman reporter similarly citing to unidentified “investigators.”6

        51.      These statements by Travis County officials alleging stonewalling were false, and

were made to smear Big Fish when facts show that Big Fish waited in anticipation of a valid

subpoena or court order to provide the footage and did nothing to stonewall the investigation.

Indeed, the rhetorical transformation from the Travis County District Attorney’s Office –

removing its false contention that Big Fish had “stonewalled” the investigation – is a tacit

admission that there is and was no evidence or basis to suggest that Live PD or Big Fish played

any role in the delayed investigation into Mr. Ambler’s death. The real problem was that

prosecutors and the police in both Travis and Williamson Counties were disinterested in

investigating Mr. Ambler’s death and only saw fit to take action over a year later, after public



5
  Tony Plohetski, “Texas police chase ends in death as ‘Live PD’ cameras roll. ‘I can’t breathe,’ the man cries,”
Austin American-Statesman (June 9, 2020), https://www.statesman.com/zz/news/20200609/texas-police-chase-
ends-in-death-as-live-pd-cameras-roll-i-cant-breathe-man-cries?rssfeed=true (last accessed Mar. 25, 2021).
6
  See, e.g., Margaret Moore, @ElectMargaret, Twitter (June 9, 2020, 2:30PM),
https://web.archive.org/web/20200608224526/https://twitter.com/ElectMargaret/status/1270106058116169744 (last
accessed Mar. 25, 2021) (“Over the last year, the District Attorney’s Office has been fighting with Williamson
County Sheriff’s Office to have Live PD video footage related to Javier Ambler’s death released. . . . For the last
year, Wilco has stonewalled our investigation.” (emphasis added); Tony Plohetski, “Grand jury weighs evidence in
‘Live PD’ Javier Ambler video destruction,” Austin American-Statesman (Sept. 11, 2020),
https://www.statesman.com/story/news/crime/2020/09/11/grand-jury-weighs-evidence-in-lsquolive-pdrsquo-javier-
ambler-video-destruction/42563011/ (last accessed Mar. 22, 2021) (referring to unnamed investigators from the
Travis County and Williamson County District Attorney’s Offices who told the reporter that only “Chody
stonewalled them”) (emphasis added).

                                                        16
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 17 of 29




reaction to George Floyd’s death made their inaction no longer politically tenable.7 The Travis

County District Attorney’s Office’s statements about Big Fish attempted to deflect blame for its

own earlier failure to investigate and impanel a grand jury.

         52.      Similarly, District Attorney Dick told the Austin American-Statesman in a March

12, 2021 article that “attempts to get video from ‘Live PD’ through subpoenas had previously

proven unfruitful.”8 In fact, Dick’s office never served a subpoena on Big Fish for any of its

footage and most specifically the Ambler footage.

         53.      Confirming the practice and policy in place, Dick also told Chody, according to

the same Statesman article, that his deputies should seize Big Fish’s footage rather than going

through the proper procedure of subpoenaing the footage because the latter was simply too time-

consuming and expensive.

         54.      Likewise, emails between Dick and Chody reveal that Dick had pressed Chody on

multiple occasions to identify the Live PD crewmembers who witnessed and recorded video of

any felony incident, in order “[t]o assist in procuring the raw footage of the felony arrest.”9 Dick

then explained the failure to obtain footage directly from Live PD – which the access agreement

between Big Fish and Williamson County expressly prohibits – “makes prosecution of these

felonies immensely more difficult.”

         55.      The PPA prohibits government officials from searching and seizing “work

product materials” from a “person reasonably believed to have a purpose to disseminate to the


7
  See Jason Hanna, “3 recordings. 3 cries of ‘I can't breathe.’ 3 black men dead after interactions with police,” CNN
(June 10, 2020), https://www.cnn.com/2020/06/10/us/cant-breathe-deaths-javier-ambler-george-floyd-manuel-
ellis/index.html (last accessed Mar. 22, 2021) (“Days after Floyd’s death, [Mr. Ambler] began to capture national
headlines, though [he] died months before.”) (emphasis added).
8
  Tony Plohetski, “Emails spotlight 'Live PD' fight; Williamson County's top law officials argued
over evidence,” Austin American-Statesman (Mar. 14, 2021),
https://www.statesman.com/story/news/2021/03/12/live-pd-police-footage-williamson-county-robert-chody-da-
shawn-dick-emails/6935685002/.
9
  https://www.scribd.com/document/498479029/2019-Williamson-County-emails#from_embed, at 44-45

                                                         17
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 18 of 29




public a . . . broadcast, or other similar form of public communication . . . .” 42 U.S.C. §

2000aa(a). The PPA broadly applies to editorial “work product” – at issue in this case – and also

to any other “documentary materials.” 42 U.S.C. §§ 2000aa(a)-(b). The law, which applies to

state and local officials in addition to federal officials, creates a “subpoena-first rule” that

protects journalists and others responsible for disseminating information to the public from

searches and seizures of their work product or documentary materials, unless the officials have a

reasonable belief that one of the PPA’s exceptions apply.

        56.     Indeed, on information and belief, Defendants were informed that it was improper

to seize Big Fish’s cameras and any footage they contained, and after a delay expressly permitted

the Live PD production crew to enter the vehicles to retrieve their newsgathering materials.

After removing the false specter of the footage being in the “lawful custody” of authorities, one

is simply left with journalists lawfully videotaping newsworthy events and the loss or destruction

of their unpublished materials that were not subject to any formal process (which law

enforcement declined to timely pursue). The seizure of these materials constitutes a flagrant

violation of the PPA.

        57.     The narrow exceptions to the PPA do not apply in this case. No exigent

circumstances existed in which immediate seizure of the footage was necessary to protect

someone’s physical safety. 42 U.S.C. § 2000aa(a)(2). Nor was there any probable cause to

believe that any of the Live PD production crew “ha[d] committed or [wa]s committing the

criminal offense to which the materials relate.” 42 U.S.C. 2000aa(a)(1). Neither WCSO nor

APD arrested the Live PD crew, and there is certainly no reason to believe that any of them had

committed a criminal offense that evening; indeed, the same Live PD crew was invited back to

continue filming WCSO’s activities the following day.



                                                   18
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 19 of 29




        58.      Likewise, even assuming the “other documents” provision of the PPA applied

rather than the “work product materials” provision – which it does not – there is no reasonable

reason to believe that Big Fish would have destroyed the footage before law enforcement

officials could formally request that Big Fish provide the footage. Indeed, Big Fish has fully

cooperated (including by turning over footage) in similar situations.

        59.      In addition to the PPA, the seizure of the Live PD cameras, footage and

equipment, and the initial refusal to return the materials seized, also violated Big Fish’s and the

Live PD production crew’s First, Fourth, and Fourteenth Amendment rights. The access

agreement between Big Fish and Williamson County expressly provided that Big Fish was the

“sole and exclusive owner” of its footage. In practice, however, Williamson County afforded no

respect to this provision. Specifically, in concert with District Attorney Dick, WCSO put in

place a de facto custom, policy, and practice within WCSO of barging ahead with seizing and

retaining cameras, footage, and newsgathering equipment from journalists, instead of going

through the proper procedure of subpoenaing footage. In Dick’s own words, obtaining the

footage through the process provided by law and required by the PPA would make the

prosecution of felonies “immensely more difficult.” Likewise, on information and belief, APD

in concert with then-Travis County District Attorney Margaret Moore, put in place a similar de

facto custom, policy, and practice. Indeed, District Attorney Moore has also publicly expressed

frustration that authorities had not been successful in brazenly trying to obtain the footage from

Big Fish itself, instead of through the proper method of issuing a valid subpoena for the

footage.10


10
  See, e.g., supra note 6, Margaret Moore, @ElectMargaret, Twitter (June 9, 2020, 2:30PM),
https://web.archive.org/web/20200608224526/https://twitter.com/ElectMargaret/status/1270106058116169744 (last
accessed Mar. 25, 2021) (“Over the last year, the District Attorney’s Office has been fighting with Williamson
County Sheriff’s Office to have Live PD video footage related to Javier Ambler’s death released”);

                                                      19
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 20 of 29




          60.     These customs, policies, and practices set in motion the unconstitutional and

illegal seizure in the early morning hours of March 28, 2019 where, faced with a potentially

difficult prosecution arising from Mr. Ambler’s death, WCSO deputies and APD officers ignored

the PPA, Big Fish’s constitutional rights, and the relevant provisions in the access agreement and

forged ahead with seizing and retaining Big Fish’s cameras, footage, and equipment based on an

unwavering desire to obtain potentially relevant information about a felony arrest at any cost.

          61.     In the end, WCSO and APD jointly seized unpublished newsgathering materials

from journalists because they followed custom, policy and practice of their respective

departments. But that unpublished newsgathering material is privileged by the Shield Law, and

the seizure is a clear violation of federal law and the constitutional rights of the Plaintiff.

                                           CLAIMS FOR RELIEF

                                  FIRST CAUSE OF ACTION
           Violation of the Privacy Protection Act of 1980 (42 U.S.C. §§ 2000aa et seq.)
                                      (ALL DEFENDANTS)

          62.     Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          63.     The seizure of the Plaintiff’s cameras, footage, and equipment constituted a search

and/or seizure of work product materials owned by Big Fish from Messrs. Mika and Moriarty, who

the officers knew had recorded the footage for the purpose of disseminating the footage to the

public on the television show Live PD, which is distributed on A&E and via the internet to viewers

throughout the country.




Russell Falcon, “Joint investigation into Javier Ambler’s death launched by Travis, Williamson County DAs,”
KXAN (June 19, 2020), https://www.kxan.com/news/joint-investigation-into-javier-amblers-death-launched-by-
travis-and-williamson-county-das/ (last accessed Mar. 25, 2021) (“Moore has previously said that WCSO and ‘Live
PD’ producers have not cooperated with the investigation, saying her office has been ‘fighting’ for the footage for a
year.”).

                                                         20
           Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 21 of 29




         64.     This seizure of the Plaintiff’s cameras, footage, and equipment, and the ensuing

deprivation for over one hour while the officers retained the property, violated the PPA, 42 U.S.C.

§ 2000aa et seq.

         65.     There was no probable cause to believe that Messrs. Mika or Moriarty had

committed or was committing the criminal offense recorded in the footage.

         66.     There was no reason to believe that the immediate seizure of the Big Fish cameras,

footage, and equipment was necessary to prevent the death of, or serious bodily injury to, a human

being.

         67.     The officers and other members of WCSO and APD who had access to Plaintiff’s

cameras, footage, and equipment acted with reckless and callous indifference to the Plaintiff’s

federally protected rights, and lacked any reasonable good faith belief in the lawfulness of their

conduct.

         68.     By reason of these seizures of their cameras, footage, and equipment, and the events

that followed predicated on the same erroneous belief that Defendants were entitled to full access

to Plaintiff’s unaired footage without pursuing legal process, Plaintiff suffered damages, including:

               a) All the costs of addressing and responding to any investigations and other

                   associated expenses, including attorney fees and costs; and

               b) Damage to its professional reputation.

         69.     Defendants are liable under 42 U.S.C. § 2000aa-6 for Plaintiff’s damages of not

less than $1,000 plus attorneys’ fees and costs.




                                                   21
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 22 of 29




                             SECOND CAUSE OF ACTION
  Section 1983 Claim for Violation of Plaintiff’s First and Fourteenth Amendment Rights
                                    (42 U.S.C. § 1983)
      (AGAINST WILLIAMSON COUNTY SHERIFF’S OFFICE and AUSTIN POLICE
                                     DEPARTMENT)

          70.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          71.   Observing and recording police activity in public is fully protected by the free

speech and free press clauses of the First Amendment to the United States Constitution, as applied

to the State of Texas under the Fourteenth Amendment.

          72.   By seizing the Plaintiff’s cameras, footage, and equipment in response to their

recording police activity in public, Defendants violated Plaintiff’s clearly established First

Amendment rights to gather, record, and disseminate news and information about events of public

interest and of related police activity in public places.

          73.   The seizure of and failure to immediately return the Plaintiff’s cameras, footage,

and equipment violated Plaintiff’s clearly established First Amendment rights to gather, record,

and disseminate news and information about events of public interest and of related police activity

in public places.

          74.   The seizure of and failure to immediately return the Plaintiff’s cameras, footage,

and equipment was done pursuant to WCSO’s and APD’s de facto customs, policies, and practices

of seizing and retaining cameras, footage, and newsgathering equipment from journalists based on

speculation that the journalists may have captured relevant footage, instead of going through the

proper procedure of subpoenaing the footage. The implementation of these de facto policies

violated Big Fish’s First Amendment rights to gather, record, and disseminate news and

information about events of public interest and of related police activity in public places.



                                                  22
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 23 of 29




          75.     Defendants, each of whom were acting under color of state law, violated a clearly

established constitutional right of which all WCSO and APD police officers knew, or of which

reasonable police officers should have known, rendering them liable to Plaintiff under 42 U.S.C.

§ 1983.

          76.     Defendants acted with reckless and callous indifference to Plaintiff’s First

Amendment rights.

          77.     The denial of constitutional rights is irreparable injury per se, and Plaintiff is

entitled to declaratory and injunctive relief.

          78.     As a direct and proximate result of all of the violations of the Plaintiff’s First

Amendment rights, and the events that followed predicated on the same erroneous belief that

Defendants were entitled to full access to Plaintiff’s unaired footage without pursuing legal

process, the Plaintiff suffered damages, including:

                a) All the costs of addressing and responding to any investigations and other

                   associated expenses, including attorneys’ fees and costs; and

                b) Damage to its professional reputation.

                              THIRD CAUSE OF ACTION
 Section 1983 Claim for Violation of Plaintiff’s Fourth and Fourteenth Amendment Rights
                                     (42 U.S.C. § 1983)
      (AGAINST WILLIAMSON COUNTY SHERIFF’S OFFICE and AUSTIN POLICE
                                      DEPARTMENT)

          79.     Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          80.     Under the Fourth Amendment to the United States Constitution, as applied to

the State of Texas under the Fourteenth Amendment, Plaintiff has a right to be free from

unreasonable searches and seizures.



                                                   23
          Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 24 of 29




       81.     Defendants, each of whom were acting under color of state law, violated the

Plaintiff’s clearly established Fourth Amendment rights to be free from unreasonable seizures

seizing the Plaintiff’s cameras, footage, and equipment without probable cause to believe that

Messrs. Mika or Moriarty were engaged in any criminal activity.

       82.     Defendants violated the Plaintiff’s clearly established Fourth Amendment rights to

be free from unreasonable seizures by retaining Plaintiff’s cameras, footage, and equipment,

without probable cause or legal justification to retain the property; this unlawful retention of the

Plaintiff’s property endured for a period of over one hour.

       83.     The seizure of Plaintiff’s cameras, footage, and equipment was done pursuant to

WCSO’s and APD’s de facto customs, policies, and practices of seizing and retaining cameras,

footage, and newsgathering equipment from journalists based on speculation that the journalists

may have captured relevant footage, instead of going through the proper procedure of subpoenaing

the footage. The implementation of these de facto policies violated Big Fish’s Fourth Amendment

rights to be free from unreasonable searches and seizures.

       84.     The conduct of the Defendants violated clearly established constitutional rights of

which all WCSO and APD police officers knew, or of which reasonable police officers should

have known, rendering them liable to Plaintiff under 42 U.S.C. § 1983.

       85.     Defendants acted with reckless and callous indifference to the Plaintiff’s Fourth

Amendment rights.

       86.     The denial of constitutional rights is irreparable injury per se, and the Plaintiff is

entitled to declaratory and injunctive relief.

       87.     As a direct and proximate result of all of the violations of the Plaintiff’s Fourth

Amendment rights, and the events that followed predicated on the same erroneous belief that



                                                 24
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 25 of 29




Defendants were entitled to full access to Plaintiff’s unaired footage without pursuing legal

process, the Plaintiff suffered damages, including:

                a) All the costs of addressing and responding to any investigations and other

                    associated expenses, including attorneys’ fees and costs; and

                b) Damage to its professional reputation.

                             FOURTH CAUSE OF ACTION
  Section 1983 Claim for Violation of Plaintiff’s First and Fourteenth Amendment Rights
                                    (42 U.S.C. § 1983)
 (AGAINST LIEUTENANT JAMES DAVID (in his individual capacity) and DOES 1 through
                                            10)

          88.     Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          89.     Observing and recording police activity in public is fully protected by the free

speech and free press clauses of the First Amendment to the United States Constitution, as applied

to the State of Texas under the Fourteenth Amendment.

          90.     By seizing the Plaintiff’s cameras, footage, and equipment in response to their

recording police activity in public, Defendants violated Plaintiff’s clearly established First

Amendment rights to gather, record, and disseminate news and information about events of public

interest and of related police activity in public places.

          91.     The seizure of and failure to immediately return the Plaintiff’s cameras, footage,

and equipment violated Plaintiff’s clearly established First Amendment rights to gather, record,

and disseminate news and information about events of public interest and of related police activity

in public places.

          92.     Defendants, each of whom were acting under color of state law, violated a clearly

established constitutional right of which all WCSO and APD police officers knew, or of which



                                                   25
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 26 of 29




reasonable police officers should have known, rendering them liable to Plaintiff under 42 U.S.C.

§ 1983.

          93.     Defendants acted with reckless and callous indifference to Plaintiff’s First

Amendment rights.

          94.     The denial of constitutional rights is irreparable injury per se, and Plaintiff is

entitled to declaratory and injunctive relief.

          95.     As a direct and proximate result of all of the violations of the Plaintiff’s First

Amendment rights, the Plaintiff suffered damages, including:

                a) All the costs of addressing and responding to any investigations and other

                   associated expenses, including attorneys’ fees and costs; and

                b) Damage to its professional reputation.

                               FIFTH CAUSE OF ACTION
 Section 1983 Claim for Violation of Plaintiff’s Fourth and Fourteenth Amendment Rights
                                     (42 U.S.C. § 1983)
  (AGAINST LIEUTENANT JAMES DAVID (in his individual capacity)and DOES 1 through
                                             10)

          96.     Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          97.     Under the Fourth Amendment to the United States Constitution, as applied to

the State of Texas under the Fourteenth Amendment, Plaintiff has a right to be free from

unreasonable searches and seizures.

          98.     Defendants, each of whom were acting under color of state law, violated the

Plaintiff’s clearly established Fourth Amendment rights to be free from unreasonable seizures

seizing the Plaintiff’s cameras, footage, and equipment without probable cause to believe that

Messrs. Mika or Moriarty were engaged in any criminal activity.



                                                   26
            Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 27 of 29




       99.      Defendants violated the Plaintiff’s clearly established Fourth Amendment rights to

be free from unreasonable seizures by retaining Plaintiff’s cameras, footage, and equipment,

without probable cause or legal justification to retain the property; this unlawful retention of the

Plaintiff’s property endured for a period of over one hour.

       100.     The conduct of the Defendants violated clearly established constitutional rights of

which all WCSO and APD police officers knew, or of which reasonable police officers should

have known, rendering them liable to Plaintiff under 42 U.S.C. § 1983.

       101.     Defendants acted with reckless and callous indifference to the Plaintiff’s Fourth

Amendment rights.

       102.     The denial of constitutional rights is irreparable injury per se, and the Plaintiff is

entitled to declaratory and injunctive relief.

       103.     As a direct and proximate result of all of the violations of the Plaintiff’s Fourth

Amendment rights, the Plaintiff suffered damages, including:

              c) All the costs of addressing and responding to any investigations and other

                 associated expenses, including attorneys’ fees and costs; and

              d) Damage to its professional reputation.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Big Fish respectfully requests judgment against the Defendants

as follows:

       A.       Declaring that the seizure and retention of Plaintiff’s cameras, footage, and

                equipment in response to their recording police activity in public violated

                Plaintiff’s clearly established constitutional rights under the First, Fourth, and

                Fourteenth Amendments to the United States Constitution;



                                                  27
             Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 28 of 29




        B.      Declaring that the seizure and retention of Plaintiff’s cameras, footage, and

                equipment violated Plaintiff’s clearly established constitutional rights under the

                First, Fourth, and Fourteenth Amendments to the United States Constitution and

                the Privacy Protection Act of 1980, 42 U.S.C. §§ 2000aa et seq.;

        C.      An award of compensatory damages against Defendants jointly and severally, in

                an amount to be determined by a jury at trial, for damages Plaintiff suffered in the

                form of all reputational damages and the costs of addressing and responding to

                any investigation and other associated expenses, including attorneys’ fees and

                costs, and damage to its professional reputation;

        D.      Pursuant to 42 U.S.C. § 2000aa-(6)(a) and (f), an award against Defendants

                jointly and severally of actual damages, in an amount to be determined by a jury

                at trial, but not less than $1,000, as suffered by Plaintiff as result of the unlawful

                seizure and retention of Plaintiff’s cameras, footage, and equipment, plus

                attorneys’ fees and costs, and damage to its professional reputation;

        E.      Punitive damages in an amount to be determined at trial;

        F.      Granting such other further and different relief as this Court deems just and

                proper.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial on all issues

so triable in this action.




                                                  28
        Case 1:21-cv-00275-LY Document 1 Filed 03/26/21 Page 29 of 29




Dated: March 26, 2021
       New York, New York

                                    DAVIS WRIGHT TREMAINE LLP

                                    By:    /s/ Elizabeth A. McNamara
                                    Elizabeth A. McNamara (pro hac vice motion forthcoming)
                                    Jeremy A. Chase (pro hac vice motion forthcoming)
                                    Jesse Feitel (pro hac vice motion forthcoming)
                                    1251 Avenue of the Americas, 21st Floor
                                    New York, NY 10020
                                    Phone: (212) 489-8230
                                    Facsimile: (212) 489-8340
                                    Email: lizmcnamara@dwt.com
                                           jeremychase@dwt.com
                                           jessefeitel@dwt.com

                                    SUMPTER & GONZÁLEZ, L.L.P.

                                    By:    /s/ David González
                                    David González
                                    State Bar No. 24012711
                                    3011 N. Lamar, Ste. 200
                                    Austin, Texas 78705
                                    Phone: (512) 381-9955
                                    Facsimile: (512) 485-3121
                                    Email: david@sg-llp.com

                                    Attorneys for Big Fish Entertainment LLC




                                     29
